Citation Nr: 0023767	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-09 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 28, 
1994, for the granting of an 80 percent disability evaluation 
for narcolepsy.


REPRESENTATION

Appellant represented by:	Glenn V. Ohanesian, Attorney


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1985 
to March 1989.  

This appeal arises from a November 1998 rating decision of 
the Columbia, South Carolina, regional office (RO) which 
assigned an 80 percent disability rating for service-
connected narcolepsy, effective from September 27, 1995.  
That award was effected pursuant to an October 1998 decision 
of the Board of Veterans' Appeals, which had granted an 
increased rating, from 40 percent to 80 percent, for the 
disability.  The veteran filed a notice of disagreement, with 
respect to the effective date assigned by the RO, in February 
1999.  A statement of the case was issued in March 1999.  The 
veteran's substantive appeal was received in May 1999.

By subsequent rating action, dated in May 1999 and 
communicated to the veteran and his attorney in June 1999, 
the RO determined that there had been clear and unmistakable 
error in its November 1998 decision which designated 
September 27, 1995, as the effective date for the increased 
evaluation.  The RO revised that earlier decision to assign 
an effective date of January 28, 1994.


FINDINGS OF FACT

1.  By a rating action dated in August 1990, the veteran was 
granted a 30 percent disability evaluation for dysthymia, 
mild to moderate, with evidence of sleep disorder (claimed as 
narcolepsy).

2.  The veteran did not appeal the RO's August 1990 
determination, and it became final, by operation of law.

3.  The veteran submitted a claim for an increased evaluation 
of his service-connected narcolepsy on January 28, 1994.  He 
eventually appealed his disability rating to the Board of 
Veterans' Appeals.


4.  In October 1998, the Board determined that the veteran's 
service-connected narcolepsy warranted an 80 percent 
disability evaluation; an effective date of January 28, 1994, 
was subsequently assigned by the RO.

5.  Based upon the evidentiary record, it was not factually 
ascertainable that the veteran's narcolepsy underwent an 
increase in severity during the one-year period prior to his 
filing a claim for an increased evaluation.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 28, 
1994, for an 80 percent disability evaluation for narcolepsy 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for dysthymia, mild to moderate, with 
evidence of sleep disorder (claimed as narcolepsy), was 
granted in August 1990.  A 30 percent disability evaluation 
was assigned under 38 C.F.R. § 4.132 (1990), Diagnostic Code 
(DC) 9405, for dysthymic disorder.  The veteran was mailed 
notice of that decision in September 1990.  There is no 
indication that the notification was returned to VA as 
undeliverable.

A determination on a claim by the agency of original 
jurisdiction (here, the Columbia RO) of which a claimant is 
properly notified is final if an appeal is not filed as 
prescribed in statutes and VA regulations.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §  20.1103 (1999).  The 
veteran having failed to take any action with respect to the 
August 1990 decision to assign a 30 percent disability rating 
for dysthymia, mild to moderate, with evidence of sleep 
disorder (claimed as narcolepsy), that decision became final 
one year after the mailing of notification to him of the 
decision.  38 C.F.R. §§ 3.104, 20.302 (1999).

On January 28, 1994, the veteran filed a claim for an 
increased evaluation of his service-connected narcolepsy.  
Evidence was developed, and, by a rating action dated in 
March 1995, the 30 percent disability evaluation was 
continued.  The veteran appealed this determination.  During 
the course of the appellate process, the RO granted an 
increase to 40 percent, under 38 C.F.R. § 4.124a (1995), DC 
8108-8914, in a rating decision of March 1996.

This matter ultimately came before the Board and, in a 
decision dated in October 1998, the veteran was granted an 80 
percent disability rating for his service-connected 
narcolepsy.  The Board found that outpatient treatment 
records, letters from treating physicians, and, "most 
tellingly", letters from close acquaintances all supported 
the conclusion that the veteran's continual drowsiness and 
lapses of consciousness severely impaired his functioning.  
It was also held that the attestations of the veteran, his 
current and former employers, and a close friend all served 
to establish that the veteran met the schedular criteria for 
an 80 percent disability rating for narcolepsy, under DC 
8108-8911.

The RO effectuated the decision of the Board in November 
1998.  The effective date of the increased evaluation was 
held to be September 27, 1995.  

The veteran, through counsel, initiated an appeal from the 
RO's November 1998 decision.  The substantive appeal was 
filed, also by counsel, in May 1999.  Therein, he argued that 
the 80 percent disability rating should have been made 
effective from the date of the veteran's service discharge.  
As referenced above, by a rating action dated in May 1999, 
the RO determined that there had been clear and unmistakable 
error in the November 1998 decision which assigned September 
27, 1995, as the effective date for the increased evaluation.  
The RO held that the correct date was January 28, 1994, the 
date that the veteran filed his claim for an increased 
rating.


After a careful review of the claims file, the Board finds 
that the effective date of January 28, 1994, is correct for 
the grant of an 80 percent disability rating for narcolepsy.

The assignment of effective dates for increased evaluations 
is governed by 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 38 C.F.R. § 
3.400 (1999).  The statute provides, in pertinent part, that 
the effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

An exception to the above rule is that the effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided that a claim for increase is received 
within one year from such date; otherwise, the effective date 
will be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  See Harper v. 
Brown, 10 Vet.App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  Thus, the date of receipt of a claim for 
an increased disability rating generally only becomes the 
effective date for an increased rating when the increase in 
disability is shown to have "occurred more that one year 
prior to the receipt of the claim for such increase" and the 
increased level of disability still continues to the present 
day.  See Harper, 10 Vet.App. at 126; VAOPGCPREC 12-98 at 3.

As the 80 percent disability evaluation for narcolepsy was 
made effective the date the veteran submitted his claim for 
an increased evaluation (January 28, 1994), our threshold 
question is whether it is factually ascertainable that the 
veteran's narcolepsy underwent an increase in disability 
within the one year period prior to that date.  Medical 
records from the Charleston VA Medical Center (VAMC), dated 
from June 1990 to November 1997, show that the veteran 
received evaluations and treatment for, but not limited to, a 
deviated nasal septum, night terrors, and narcolepsy (also 
described as a sleep problem).  A review of these records 
fails to disclose or establish an ascertainable increase in 
disability of the veteran's narcolepsy during the period in 
question, nor has the veteran or his counsel adverted to any 
specific records which show an increase during that period.  

Significantly, a September 1992 treatment note indicated that 
the veteran continued to have erratic sleep, and that he 
never felt rested upon awakening.  He reported he was always 
late for school.  However, he indicated he was doing well at 
work and school.  A January 1993 treatment note also 
indicated that the veteran's school and work were going well.  

In February 1993, the veteran was seen by the ear, nose, and 
throat (ENT) clinic for a follow-up on possible obstructive 
sleep apnea and sinusitis.  The examiner indicated that the 
main concern was with the veteran's sleep pattern disorder.  
He was noted to have had a history of being diagnosed as 
having narcolepsy.  However, the examiner stated he was 
unable to comment on the veteran's sleep disorder unless his 
obstructive sleep apnea was documented.  No findings were 
made as to whether the veteran's problem had undergone an 
increase in severity.

The next reference to the veteran's sleep disorder was made 
in August 1993.  At that time, he reported that he had run 
out of his medication.  He said he had been falling asleep in 
class because he had been saving two tablets for a possible 
test.  He was given a new prescription.  Subsequent medical 
records reflect the continued treatment of the veteran's 
narcolepsy.

Medical records and letters from D.M. Woodward, M.D., dated 
from October 1993 to June 1994, reflected that the veteran 
had given a history of experiencing some excessive daytime 
sleepiness, despite obtaining adequate amounts of sleep, 
since he was approximately 23 years old.  He was seen for an 
initial evaluation in October 1993.  At that time, he stated 
he was currently being treated with Ritalin, and that said 
treatment was being administered by physicians at the 
Charleston VAMC.  The impression was that the veteran had a 
significant history of sleep disorder that had been variously 
diagnosed as either narcolepsy or an emotional disturbance.  
A neurological examination and sleep study were performed.  
Dr. Woodward's assessment was that the veteran suffered from 
narcolepsy, which had been unequivocally documented by 
diagnostic sleep testing.  

In a letter dated in June 1994, Dr. Woodward observed that 
the veteran had been experiencing the effects of his 
narcolepsy since his military service.  He also indicated 
that, at the time he met the veteran in the fall of 1993, he 
was almost incapable of independent living secondary to his 
impairments, which included excessive sleepiness.  Again, no 
finding was made as to the date of onset of this level of 
disability.

The Board has also considered the testimony rendered by the 
veteran during the course of a September 1997 personal 
hearing before a Hearing Officer at the RO, letters from his 
treating physicians, and statements from individuals familiar 
to the veteran, such as a close acquaintance, a current 
employer, and a former employer.  The Board can again find no 
evidence that points to any particular time between January 
1993 and January 1994 when the veteran's narcolepsy underwent 
an increase in severity.  The veteran's history of suffering 
from severe narcolepsy, however, was repeatedly noted to have 
existed for many years prior to his claim for an increased 
evaluation.  

In this regard, the veteran's former employer attested that 
she had to fire him in 1991 due to symptoms related to his 
narcolepsy.  Similarly, his current employer stated that the 
veteran had been an employee of his company on and off since 
1991, and that the only reason he had not fired him during 
this period was his sense of civic duty and humanity.  The 
veteran's close friend, D.H., testified that he had only 
known the veteran on a casual basis prior to May 1994.  In a 
letter dated in April 1990, the Chief of Neurology at the 
Charleston VAMC indicated that the veteran was receiving 
treatment for narcolepsy, that the problem involved 
inappropriate periods of sleep during the day coupled with 
difficulty waking in the morning, and that said symptoms had 
been present since 1986.  In sum, these statements appear to 
suggest that the level of disability currently suffered by 
the veteran may well have been in existence for several years 
prior to his filing a claim for an increased disability 
evaluation in 1994.

The law is clear, however, that the date of filing, by a 
veteran, of a claim for increased compensation is of vital 
importance in establishing the assigned effective date of any 
increase granted pursuant to such claim.  The fact that a 
given level of greater disability may exist for several years 
before a veteran files a claim is not given special 
consideration under the law.  Only where a factually 
ascertainable increase in disability occurs, and that 
increase in disability is followed, within one year or less, 
by the filing of a claim with VA, does the law provide for 
the assignment of an effective date earlier than the date of 
the claim.

Based, in large part, upon the statements made by individuals 
familiar to the veteran such as a close acquaintance, a 
current employer, and a former employer, the disability 
rating for narcolepsy was increased to 80 percent and made 
effective to January 28, 1994, the date of receipt of the 
claim for an increased rating.  Because there is no evidence 
of an ascertainable increase in disability within the one-
year period immediately preceding the filing of the claim for 
an increased rating, the Board finds that there is no factual 
or legal basis for an effective date prior to January 24, 
1994.  


ORDER

Entitlement to an effective date earlier than January 28, 
1994, for the granting of an 80 percent disability evaluation 
for narcolepsy is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

